      Case 3:19-md-02918-MMC Document 276 Filed 10/21/20 Page 1 of 4



 1    Aaron M. Sheanin
      ROBINS KAPLAN LLP
 2    2440 W. El Camino Real, Suite 100
      Mountain View, California 94040
 3    Telephone: (650) 784-4040
      Facsimile: (650) 784-4041
 4    ASheanin@RobinsKaplan.com

 5    Christopher T. Micheletti
      ZELLE LLP
 6    44 Montgomery Street, Suite 3400
      San Francisco, CA 94104
 7    Telephone: (415) 693-0700
      Facsimile: (415) 693-0770
 8    cmicheletti@zelle.com

 9    Interim Co-Lead Class Counsel for
      End-User Plaintiffs
10

11
                              UNITED STATES DISTRICT COURT
12                          NORTHERN DISTRICT OF CALIFORNIA
13

14   IN RE: HARD DRIVE SUSPENSION          Case No. 19-md-02918-MMC
     ASSEMBLIES ANTITRUST
15   LITIGATION                            MDL No. 2918
16

17   This Document Relates to:             NOTICE OF WITHDRAWAL OF
     ALL ACTIONS                           COUNSEL
18

19                                         Hon. Maxine M. Chesney
20

21

22

23

24

25

26

27

28
      Case 3:19-md-02918-MMC Document 276 Filed 10/21/20 Page 2 of 4



 1          Interim Co-Lead Class Counsel for the End-User Plaintiffs hereby give notice and

 2   respectfully request leave of Court to withdraw Hollis Salzman of the law firm Robins Kaplan LLP

 3   as a counsel of record for the End-User Plaintiffs in light of her recent passing. Interim Co-Lead

 4   Class Counsel for the End-User Plaintiffs further request that Ms. Salzman’s name and email

 5   address be removed from all case dockets.

 6          Pursuant to Local Civil Rule 11.5(a), attached hereto is a proposed Order Granting

 7   Withdrawal of Counsel for entry by the Court.

 8
       Dated: October 21, 2020                         Respectfully submitted,
 9
                                                        /s/ Aaron M. Sheanin
10                                                      Aaron M. Sheanin
                                                        ROBINS KAPLAN LLP
11                                                      2440 W. El Camino Real, Suite 100
                                                        Mountain View, California 94040
12                                                      Telephone: (650) 784-4040
                                                        Facsimile: (650) 784-4041
13                                                      ASheanin@RobinsKaplan.com
14                                                      /s/ Christopher T. Micheletti
                                                        Christopher T. Micheletti
15                                                      ZELLE LLP
                                                        44 Montgomery Street, Suite 3400
16                                                      San Francisco, CA 94104
                                                        Telephone: (415) 693-0700
17                                                      Facsimile: (415) 693-0770
                                                        cmicheletti@zelle.com
18
                                                        Interim Co-Lead Class Counsel for
19                                                      End-User Plaintiffs
20

21

22

23

24

25

26

27

28


                                                  -1-          NOTICE OF WITHDRAWAL OF COUNSEL
      Case 3:19-md-02918-MMC Document 276 Filed 10/21/20 Page 3 of 4



 1                                     ATTORNEY ATTESTATION

 2          I, Aaron M. Sheanin, hereby attest, pursuant to Civil Local Rule 5-1(i)(3) of the Northern

 3   District of California, that the concurrence to the filing of this document has been obtained from each

 4   signatory hereto.
                                                      /s/ Aaron M. Sheanin
 5                                                   Aaron M. Sheanin
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                     -2-          NOTICE OF WITHDRAWAL OF COUNSEL
      Case 3:19-md-02918-MMC Document 276 Filed 10/21/20 Page 4 of 4



 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on October 21, 2020, I electronically filed the foregoing document

 3   entitled Notice of Withdrawal of Counsel and accompanying proposed order with the Clerk of

 4   the Court for the United States District Court, Northern District of California using the CM/ECF

 5   system and served a copy of same upon all counsel of record via the Court’s electronic filing

 6   system.

 7
                                                  /s/ Aaron M. Sheanin
 8                                               Aaron M. Sheanin
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  -3-         NOTICE OF WITHDRAWAL OF COUNSEL
